DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-10, 12, 13, 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to add the cover members made out of insulating material and an annular shield member made of insulating material such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 8, 9, 10, 12, 13 and 17-21 are rejected under 35 U.S.C. 103(a) as unpatentable over United States Patent Application No. 2008/0236749 to Koshimizu et al in view of United States Patent Application No. 2018/0061696 to D’ambra et al.
In regards to Claim 1, Koshimizu teaches a plasma processing apparatus Fig. 1, 8 comprising: a plasma chamber 10; a stage 12 disposed in the plasma chamber 10 and having a first portion (portion on which 38/electrostatic chuck is placed) and a second portion (peripheral region of 12 covered by 42), the first portion supporting a workpiece (see W on 38), the second portion surrounding the first portion (as it is peripheral region); an edge ring 36A disposed on the second portion of the stage, the edge ring having an outer sidewall; upper cover member (top of 14 above 12) and lower cover members (bottom of 14 below 12) made of an insulating material (as it is a cylindrical insulating supporting portion 14 [0038]) and disposed so as to surround the edge ring (as it has a larger diameter surrounding outside of 36A), the upper cover member being disposed on the lower cover member (as they are stacked on top of each other), the upper and lower cover members forming an inner sidewall facing the outer sidewall of the edge ring (as it is at an outer diameter from 36A);  an annular shield 
Koshimizu teaches that the focus ring 36 made of a material that does not substantially affect the plasma processing on the substrate [0003], the material of 36A being different from that of 36B as shown in Fig. 8, but does not expressly teach 36B is a conductive material. Koshimizu does teach that the focus ring 36 can be made out of Si, SiC, C, silicon dioxide (quartz), or the like, depending on an etching target [0041].
D’Ambra teaches that the edge ring 105 (which is analogous to the edge ring of Koshimizu) is made out of silicon (a conductive material, as evidenced in claims 17 and 19) which has an annular shield ring 104 (ring that surrounds and is above the edge ring as shown in Fig. 1-2B) which is made out of quartz [0015-0032].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make the inner focus ring analogous to that of Koshimizu out of silicon and the annular shield member out of quartz, as taught by 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 2, Koshimizu expressly teaches the edge ring has a substantially cylindrical shape (as it is a ring), the annular shield member has a substantially cylindrical shape and is disposed around the edge ring (as it is also a ring), and the driver is configured to move the annular shield member along a central axis of the edge ring (as it moves it up and down), thereby changing an exposed area to the plasma of the outer side-wall of the edge ring, as shown in Fig. 8 when the ring is lifted.
In regards to Claim 3, Koshimizu teaches wherein the edge ring includes a first ring portion around the first portion of the stage (the horizontal lower portion of 36A) and a second ring portion extending parallel to the central axis of the edge ring (vertical portion of 36A), and the annular shield member protects at least a portion of an outer wall of the second ring portion from the plasma (as shown in Fig. 9B).  
In regards to Claim 8, Koshimizu teaches the driver is configured to move the annular shield member relative to the edge ring such that the area of the outer sidewall of the edge ring exposed to the plasma decreases with a plasma processing time, as broadly recited, as the ring is lowered as needed and would thus be capable of performing this function as a result of time.

In regards to Claim 10, Koshimizu teaches the shield is connected to the driver with three or more support rods (as there are 3 [0070]).
In regards to Claim 12, Koshimizu in view of D’Ambra teaches wherein the annular shield member comprises quartz (silicon oxide, [0041], i.e., quartz). 
In regards to Claim 13, Koshimizu teaches a thickness of the annular shield member in a radial direction of the workpiece is larger than a thickness of a sheath area defined above the edge ring, as the annular shield member 36B is much bigger than that of the edge ring 36A, such that the sheath area defined above the edge ring is implicitly bounded by the edge ring as broadly recited in the claim.
In regards to Claim 17, Koshimizu in view of D’Ambra teaches the edge ring comprises at least one of silicon and the upper cover member, the lower cover member, and the annular shield member comprise quartz, as per the rejection of Claim 1 above.  
In regards to Claim 18, Koshimizu in view of D’Ambra teaches a plasma processing apparatus Fig. 1 comprising: a plasma chamber 10; a stage 12 disposed in the plasma chamber, an edge ring 36A disposed on the stage 12 so as to surround a wafer W disposed on the stage 12, the edge ring 36A having an outer sidewall (outermost portion of 36A); at least one cover member 36B disposed so as to surround the edge ring, the at least one cover member 14 having an inner sidewall facing the outer sidewall of the edge ring (as shown in Fig. 8 or the step of 36A) made of a first 
Koshimizu does not expressly teach the edge ring is made of a conductive material or that the annular member is made out of a second insulating material.  Koshimizu does teach that the focus ring 36 can be made out of Si, SiC, C, silicon dioxide (quartz), or the like, depending on an etching target [0041].
D’Ambra teaches that the edge ring 105 (which is analogous to the edge ring of Koshimizu) is made out of silicon (a conductive material, as evidenced in claims 17 and 19) which has an annular shield ring 104 (ring that surrounds and is above the edge ring as shown in Fig. 1-2B) which is made out of quartz [0015-0032].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make the inner focus ring analogous to that of Koshimizu out of silicon and the annular shield member out of quartz, as taught by D’Ambra, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 1. As D’Ambra teaches the exact materials of the separate rings and because Koshimizu 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 19, Koshimizu in view of D’Ambra teaches the edge ring comprises at least one of silicon and the upper cover member, the lower cover member, and the annular shield member comprise quartz, as per the rejection of Claim 18 above.  
In regards to Claim 20, Koshimizu teaches the driver 76 is configured to vertically move the annular shield member upward relative to the edge ring and at least one of the upper and lower cover members, thereby decreasing an exposed area to the plasma of the outer sidewall of the edge ring (as shown in Fig. 9A, 9B) with a plasma processing time, as broadly recited, as the ring is lowered as needed and would thus be capable of performing this function as a result of time.
In regards to Claim 21, Koshimizu teaches the annular shield member substantially contacts at least a portion of the outer sidewall of the edge ring, as shown in Fig. 9B.

Claims 4-7 rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2008/0236749 to Koshimizu et al in view of United States Patent Application No. 2018/0061696 to D’ambra et al, as applied to claim 1 above, and in further view of United States Patent Application No. 2009/0294064 to Nagayama.

In regards to Claims 4, 5 and 7, Koshimizu teaches the driver 76 is configured to move the shield relative to the edge ring such that the area of the sidewall of the recess exposed to the plasma decreases with a plasma processing time (as per the rejection of Claim 8 above) but does not expressly teach that the shield includes a plurality of shield segments discretely disposed in a circumferential direction of the edge ring, and the driver independently moves each of the shield segments relative to the edge ring.
 Nagayama teaches that a ring 55b1-4 that is segmented as a segmented ring that is more resistant to thermal breakage [0098] in a plasma processing chamber [0094-0103].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the solid ring structure of Koshimizu with the segmented ring structure of Nagayama. One would be motivated to do so to resist thermal breakage in a processing chamber. See MPEP 2143, Motivations A-E. 
The resulting apparatus would predictably have the shield include a plurality of shield segments discretely disposed in a circumferential direction of the edge ring, and the shifter independently moves each of the shield segments relative to the edge ring, as broadly recited in the claim as the distance moved is not varied and as the shifter moves the segments via the posts of 53 independently as the posts are separate, independent, discrete structures capable of moving the ring structures independently of each other. The resulting apparatus fulfills the limitations of the claims.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2017/0236741 to Angelov which teaches a covering recessed ring in Fig. 4C.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716             
/KARLA A MOORE/Primary Examiner, Art Unit 1716